Citation Nr: 0520041	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left hand disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO granted service connection 
for a scar, wound of the right fifth finger.  In a May 2003 
notice of disagreement with the December 2002 rating action, 
the veteran reported that he had complete loss of use of the 
right hand.  However, in a November 2003 telephone call to 
the RO, the veteran maintained that it was his left hand that 
was injured during service, and that he wanted to withdraw 
his appeal with respect to his right hand (see Report of 
Contact, dated February 5, 2004).  In a February 2004 
statement to the RO, the veteran withdrew his appeal with 
respect to the right hand.  In April 2004, the RO issued a 
statement of the case which addressed the issue of 
entitlement to service connection for a left hand disability.  
In his substantive appeal, received by the RO in April 2004, 
the veteran again noted that it was his left, not his right, 
hand that was injured during military service.  The RO 
accepted the veteran's substantive appeal as to the issue of 
entitlement to service connection for a left hand disability.  
Thus, the issue that has been developed for appellate 
consideration by the Board is entitlement to service 
connection for a left hand disability.  

In July 2004, the veteran testified at a videoconference 
hearing at the RO in Muskogee, Oklahoma.  A copy of the 
hearing transcript has been associated with the claims file.  


FINDING OF FACT

The veteran has a one and one-half centimeter scar on the 
dorsal aspect of the left hand, which involved the web 
between his fingers and is as likely as not attributable to 
an injury of the left hand sustained during active military 
service. 


CONCLUSION OF LAW

The veteran has a scar on the dorsal aspect of the left hand 
between the thumb and index finger, with limitation of motion 
of the joints of the thumb, that is the result of injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  

In this case, the veteran contends that he injured his left, 
not his right, hand while aboard the USS Kittyhawk, and that 
a medical corpsman made an incorrect annotation in the 
service medical records.  He maintains that a lanyard knife 
slipped and penetrated the web part of his left hand between 
his thumb and index finger.  He maintains that he currently 
has weakness and loss of strength between his left thumb and 
forefinger.  The veteran contends that there is no disability 
with respect to his right hand.  

Service medical records reflect that in March 1968, the 
veteran reported to sick call with a 3/4-inch injury to the 
fifth finger of the right hand.  At that time, the wound was 
cleansed, sutured and a sterile dressing was applied.  The 
veteran returned to duty.  A March 1970 service separation 
examination report reflects that the veteran's upper 
extremities were found to have been "normal."  

Post-service VA treatment and examination reports, dated from 
August 2000 to February 2004, are of record.  During a 
November 2003 VA fee basis examination, the veteran gave a 
history with respect to an in-service injury of the left 
hand, which is consistent with that reported in the preceding 
paragraphs.  A physical evaluation of the left hand revealed 
a scar on the dorsal aspect of the left hand, which involved 
the web and measured one and one-half centimeters in length.  
There was severe loss of strength on the left hand as opposed 
to moderate loss of strength of the right hand.  X-rays of 
the left hand demonstrated advanced degenerative 
osteoarthritis with hypertrophic spur formation involving 
multiple joints and metcarpophalangeal and interphalangeal 
joints, which was noted to have been an implication of a 
chronic inflammatory disease, particularly, in the distal 
portions.  The examiner concluded that the wound of the left 
hand had left a scar on the web, loss of tissue, marked 
limitation of all joints in the area of the thumb, and marked 
limitation of physical activities.  While the examiner 
indicated that the left hand revealed diffused degenerative 
arthritic changes, he determined that they could have been 
aggravated by a previous injury.  

At a July 2004 videoconference hearing before the undersigned 
Veterans Law Judge, the veteran gave testimony in support of 
his claim which is consistent with that previously reported. 

The Board initially notes that service medical records 
reflect that the veteran sustained a wound of the fifth 
finger of the right hand.  However, the veteran has 
consistently maintained, in both written statements to the RO 
and in testimony before the undersigned Veterans Law Judge, 
that it was his left, not his right, hand that was injured 
during service, and that the medical corpsman entered an 
incorrect annotation.  In support of his assertions, upon 
evaluation in November 2003, the veteran had a one and one-
half centimeter scar on the dorsal aspect of his left hand, 
which involved the web.  In addition, the veteran 
demonstrated severe loss of strength of the left hand and 
marked limitation of all joints in the area of the thumb, 
which is consistent with his testimony that he has weakness 
and loss of strength between his left thumb and forefinger as 
result of the in-service injury to the left hand.  As such, 
in its role as fact finder, the Board finds the veteran to be 
a credible historian, especially in light of the clinical 
findings of a scar on the dorsal aspect of the left hand 
involving the web.  In light of the foregoing, and with 
resolution of reasonable doubt in the veteran's favor, the 
claim for service connection for the left hand disability is 
granted. 


ORDER

Service connection for a scar on the dorsal aspect of the 
left hand between the thumb and index finger, with limitation 
of motion of the joints of the thumb is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


